Citation Nr: 0737979	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  04-21 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation of major 
depressive disorder, currently evaluated as 70 percent 
disabling, and rated 50 percent disabling prior to September 
2, 2003. 

2.  Entitlement to an increased evaluation for chronic low 
back pain secondary to lumbosacral strain, currently 
evaluated as 10 percent disabling. 

3.  Entitlement to an increased evaluation for patellar 
tendonitis, patellofemoral stress syndrome, left knee, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel
INTRODUCTION

The veteran served on active duty from November 1976 to June 
1977 and from February 1979 to April 1979.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Chicago, Illinois, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The record reflects that a volume of the veteran's claims 
files was lost and that portions of it were rebuilt.  In 2004 
and 2005 rating decisions and a statement of the case, the RO 
cites to several pieces of evidence that are not in the 
claims file.  Such records must be associated with the claims 
file prior to the Board considering the issues on appeal.  
The evidence is described below.  Much of this evidence 
concerns the current appeal and should be available from 
medical centers and possibly the appellant's representative's 
file at the RO.

It is noted that prior to undertaking remand action, the 
Board attempted administratively to obtain these records by 
seeking any temporary files at the RO.  Informed that no such 
files existed, attempts at further reconstruction of the most 
recent evidence will proceed via remand.

It is noted that part of the evidence missing includes 
information surrounding the current appeal.  For instance, 
one rating notes a notice of disagreement was filed with 
certain actions on September 2, 2003.  Another rating notes 
that the increased rating for the psychiatric disorder is 
effective as of that date, as that was the date of claim.  It 
is not possible to tell based on the file before the Board.  
Issue number 1 has been phrased as it is on the title page, 
assuming that the claim was open.  If not, then the increased 
rating, in excess of 70 percent is all that would be for 
consideration.

In searching for the missing evidence, the appellant should 
be contacted for copies of any correspondence he may have, 
and his representative should also be contacted for contents 
of any files they may have.

Additionally, in a VA Form 9, Appeal to the Board, the 
veteran indicated he wanted a hearing before the Board at its 
Central Office in Washington, DC, and a hearing before the 
Board at the RO, stating, "I want whatever I am entitled 
to."  The veteran should clarify to VA whether he wants to 
attend a hearing before the Board in Washington, DC, or at 
the RO.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should, as appropriate, 
contact the veteran, his representative, 
and/or applicable medical centers and 
attempt to obtain the following documents 
and associate them with the claims file:

*	October 1, 2002 VA examination 
report at Madison VAMC 
*	November 8, 2002, VA medical opinion 
*	March 27, 2003 rating decision 
*	September 2003 notice of 
disagreement from the veteran 
*	Memo from Lyle Stratton, Counseling 
Psychologist, received September 22, 
2003 
*	December 29, 2003, letter send to 
the veteran 
*	January 8, 2004, response from 
veteran 
*	Official Military Personnel Records 
received January 27, 2004, and 
January 28, 2004
*	Report of Contact, dated February 
19, 2004
*	Treatment records from Madison VAMC 
dated from May 2003 to February 2004 
*	Treatment records from Des Moines, 
Cincinnati, and Kansas City VA 
Medical Centers and Rockford VA 
Outpatient Clinic from July 1980 to 
August 2001 
*	VA examination, Wm. S. Middleton 
Memorial VAMC, dated September 15, 
2004 
*	VA Form 21-4192, Request for 
Employment information in Connection 
with Claim for disability benefits 
received September 24, 2004. 

Note that under 38 U.S.C.A. 
§ 5103A(b)(3), VA is obligated to 
continue trying to obtain evidence from a 
Federal department or agency "unless it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain those records would be futile." 

2.  The RO/AMC should contact the veteran 
and request that he clarify what kind of 
hearing he wants before the Board.  If he 
wants a Travel Board hearing, the RO/AMC 
should schedule one.  If he wants a 
Central Office hearing, after the above 
development is done, it should send the 
case back to the Board for it to schedule 
the veteran for a hearing.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

